DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1, B2, C3, D2, E2, F1, and G3 in the reply filed on 10/25/2022 is acknowledged. 

In response to the election of Species A1, Applicant states “the election of fusion as one specific application makes sense, but the claims leading up to these cover any application of this new method of manipulating information,” i.e., some of the claims are generic. Election of species may be required prior to a search on the merits in applications containing both species claims and generic claims. See MPEP 818.01(a). Therefore, Applicant’s arguments are not persuasive. 

In response to the election of Species B2, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Applicant states “absorption and spew are two sides of the same coin, the sun absorbs space … and spews plasma … as does the earth,” but has provided no arguments pointing out the errors between each individual species, B1, B2, B3, B4, B5, B6, B7, and B8. 

In response to the election of Species C3, D2, E2, F1, and G3, the Examiner cannot find any arguments specifically directed towards the election of these species. While Applicant refers to neutron operation and a “neutron backbone” terminology (Response to Election/Restriction, pp. 3-4 (bullets 5 and 6)), as best understood by the Examiner, the subject matter addressed in these arguments does not overlap with the subject matter in any of Species C, D, E, F, or G. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).

The requirement is still deemed proper and is therefore made FINAL.

Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species A2), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.

Status of Claims
Claims 21-40 are pending in the application with claims 37-40 withdrawn. Claims 21-36 are examined herein.

Background
The instant claims are directed towards “[a] method of manipulating dimensional features” (claim 21). The present invention is an alleged method of manipulating time, force, and dimensional states like matter and energy using pre-dimensional and dimensional features “by targeting the relationship between fractal features” (p. 2, [16]; p. 2, [19]; p. 4, [30]). Applicant discloses, “[t]he basic inventive concept is that given the understanding of the universe as dimensionally separated fractals interacting, and the separation of time from change, we can improve our ability to do every interaction” (pp. 3-4, [29]). This is allegedly done by focusing on the processes of (pp. 3-4, [29]):
“(1) moving between different dimensional arrangements to target the specific dimensional characteristics to be manipulated”
“(2) Using solution order as opposed to the less specific distance concepts to balance and prioritize interactions within a given matrix”
“(3) Using new types of destabilizing and stabilizing agents based on their pre-time and time features and spew and absorption with the matrix to be manipulated”
“(4) using speed of compression and decompression of pre-time … and partially pretime elements to better manipulated and work with particles and resulting time based on wavelengths”
“(5) using stabilizing features of surrounding states to observe or manipulate less stable … features or ct states”
“(6) Using a better understanding of movement of ct1, 2 and 3 in pretime speed at which it rotates relative to our post-time observations to speed up, slow down or improve observation of a system”
“(7) Having better ideas of what matter and antimatter are by virtue of their spew and absorption features allows them to be created and used more efficiently”
“(8) better understanding of forces as resulting effects from compressive and decompressive features allows them to be used more efficiently”
As summarized by Applicant, the alleged method of manipulating dimensional features comprises the steps of “1) identifying the compression event(s) to be manipulated, 2) changing the compression” (p. 7, [56]). 

More specifically, with respect to fusion, Applicant discloses “[f]usion can be described as (1) expansion of outer, lower information states, (2) bringing in equivalent information states to create a more stable core, (3) surrounding the core with a stable mix of lower compression states” (p. 36, [52]). The alleged process for fusion is carried out by “(i) determining the reactants to be used; (ii) changing the ct state structure by adding or removing different ct states or transitional states” (p. 39, [21]).

Claim Rejections - 35 USC § 101
As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the Applicant is credible, and the claimed invention does not have a readily apparent, well-established utility, the claim(s) should be rejected under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility. A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the Applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.

A skilled artisan would view the asserted utility of the present application as incredible based on the following considerations: 1) the disclosed invention is a type of net energy output fusion reactor; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) there is no evidence in the specification that the present invention achieves a fusion reaction; and 4) there are no alternative utilities in the closest prior art.

The alleged mode of operation of the present invention invokes the use of Applicant’s own “Algorithm Universe Theory” (“AuT”)1, which is based on Applicant’s own “math” and infuses fractal math and pre-dimensional features for dimensional manipulation (p. 2, [19]-[20]; pp. 3-4, [29]-[30]). According to the instant disclosure, dimensional manipulation defines dimensional features as “ct” states, which are defined as fractals derived from a set of iterated equations (p. 4, [31]; claim 21). “3 Iterated functions open a new window into how the universe operates and show how we can pass through this window to manipulate the universe in ways never envisioned before, quantum computing, fusion and material science benefit” (p. 7, [57]). The alleged method relies on “[c]ontrolling spew and absorption and using intervening states to manipulate the structure of atomic and molecular regional matrix” to “allow for better chemical reactions including those dealing with fusion and fission” (p. 47, [28]). 

Applicant’s “technical objective is a net exothermic fusion design” (emphasis added) (p. 13, [93]) and “[t]he goal is to design the specific pressure, vacuums of ct1,2 and 3, temperatures, wave and photonic energies and other dimensional structures corresponding sufficiently close to resulting Helium to yield a verified exothermic result” (emphasis added) (p. 13, [100]). Despite the fact that overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high temperatures2, Applicant explains “[i]t is not temperature that is the focus in AuT since there are no operative thermodynamics at the quantum level” (p. 16, [114]). Instead, Applicant alleges to “accomplish fusion” by “manipulat[ing] these different states to destabilize and re-stabilize them in proximity which is also shown in a different format” (p. 57, [05]).

Conventional fusion systems are thermonuclear fusion systems which produce (or attempt to produce) temperatures on the order of those required to initiate fusion3. There are a number of ways to do this. For example, inertial confinement fusion (“ICF”) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions4, while magnetic confinement fusion uses magnetic fields to confine plasma and achieve similar conditions5. A tokamak uses a powerful magnetic field to confine plasma in the shape of a torus6, while a stellarator relies on external magnets to confine the plasma and achieve similar conditions7. While fusion reactions have been achieved in some of these known reactors, there has yet to be a demonstration of net energy (i.e., “net exothermic”) production from fusion reactions regardless of temperature as is alleged by Applicant. 

Applicant’s new “math”, “AuT”, and resulting fusion reactions, as acknowledged by Applicant, are a complete departure from the mechanisms of science and physics understood by a person having ordinary skill in the art and violate the basic tenants of quantum mechanics. Applicant repeatedly highlights the divergence between the model and theory underlying the present invention from other standard and accepted models and theories. For example:
“The standard model has a view of the universe which is force and time driven. This view is shown to be inaccurate at the quantum level with errors that increase as attempts are made to apply it to visual features of the universe” (p. 2, [17])
“Pre-AuT physics accepts force as a secondary system in the universe, whereas AuT sees force as the result of folding of dimensional states” (p. 2, [17])
“Dimensional changes are generated by increasing n as a limit equation of inconsistent prior solutions” (p. 4, [33])
“AuT has no contact between particles, only solution order, so the idea of something that is between quantum points is contradicted” (p. 6, [45])
“Hidden Variable theory missed a variable hiding in plain sight, in the mathematics and in concept” (p. 6, [51])
“The exclusion principle (which is not as such a part of AuT) suggests that there are dimensional orbits of spew…. The [AuT] model shows these are fractal results and not orbital in nature” (p. 10, [79])
“Under pre-AuT the strong force required pushing neutrons together” (p. 13, [98])
“Pre Aut-physics bundles all of the nucleus together in a pre-existing 3-dimensional matrix. In AuT there is a linear quality that remains no matter how tightly folded and the separation of lower states by the next higher state remains critical” (p. 14, [102])
“The Pre-AuT necessary temperature for fusion is a temperature of about 20 million degrees F, then hydrogen can stabilize as Helium. It is not temperature that is the focus in AuT since there are no operative thermodynamics at the quantum level” (p. 16, [114])
“The electron is called a primary particle by the standard model. AuT wholly rejects this conceptually and from a modeling standpoint” (p. 48, [35])
“The model rejects and therefore need not work within the standard model; but it must supply a ‘proven’ alternative.” (Response to Election/Restriction, p. 7)

A skilled artisan would view the present invention’s purported operation as unbelievable because there exists no scientific literature to support Applicant’s claims that a fusion reaction can be generated through dimensional manipulation. A search of Applicant’s “Algorithm Universe Theory” provides does not provide any scientifically verified publications or unbiased results (i.e., not written by Applicant themselves). Applicant’s specification is replete with unconventional scientific interpretation and logical fallacies. The present disclosure is purely theoretical and preposterous. For example, Applicant states:
“Energy represents our ability to control within a range the pre-time changes to speed up and slow down those changes both intentional and unintentional energy” (p. 2, [14])
“We see zero, one and two-dimensional features as if they were 3 dimensional; so too we see change rates as if they are limited by our rate change, time, when they are not” (p. 4, [34])
“The universe is like a clock where all of the solutions are memorized and change according to a formula that gives them extremely long-life spans” (p. 7, [59])
“The idea of energy is replaced with changing centers of concentration of ct1 change in a pre-time environment” (p. 15, [107])
“Time and energy have to be converted into summed dimensional changes for a value of x” (p. 34, [06])
“Time is a process of dimensional change, or more particularly, an effect of dimensional change…. For any time, there must be some relativity, and none is present for ct1” (p. 47, [29])

Further, the crux of the invention rests upon Applicant’s own unproven concepts including, for example:
Applicant’s own “AuT mathematics” (p. 7, [56] – p. 8, [66])
The separation of time from change (p. 3, [29])
Spew sharing the extra information lost as energy in the fusion reaction that occurs as the two neutrons pull together squeezing the protons out of the way and freeing up other sources of information required to hold the atoms together without the neutron core (p. 15, [112])
There are pre-time and post time changes that average from a time standpoint to be at a particular point in a fractal or at a broken-up tendency towards or away from a fractal (p. 32, [30])

Applicant explains “[t]ime and energy have to be converted into summed dimensional changes for a value of x” (p. 34, [06]), and “the AuT electron can absorb energy as a temporary particulate post time component and then radiate it as a pre-time component. This is worth considering because it shows an example of the relationship between energy, matter and time” (p. 48, [36]). Applicant further asserts: “AuT is the solution to the space-time continuum” (Response to Election/Restriction, p. 15). However, this contravenes the conventional scientific wisdom. In physics, Einstein’s special relativity theory is a theory regarding the relationship between space and time. How general relativity and quantum mechanics can be unified is one of the unsolved problems in physics; quantum gravity and a “theory of everything”, which requires a unification including general relativity too, are active and ongoing areas in theoretical research8. As noted by Moskowitz9:
A fundamental law of physics, indeed of all science, is causality: that cause always precedes effect. This was accepted in classical physics, and the special theory of relativity took pains to preserve the rule, despite the relativity of an object's motion.

But if something can travel faster than light, it can travel backward in time, according to the theory. In this case, an "effect" could travel back to a point before its "cause" had occurred — for instance, a baby swinging before he gets a push. Such a result would be scientific heresy, surely requiring some hasty rewriting of laws to make sure causality is preserved.

With regard to the application of fractals to fusion devices, as admitted by Applicant, “[w]hile the science required that the [AuT] model must transition seamlessly from the physics disclosed to larger systems, chemistry in particular; this had not occurred” (Response to Election/Restriction, p. 6). A study conducted by Siler10 explored the concept of a fractal reactor applying the principles of self-similarity and scaling invariance. Siler noted that “one key to solving these problems lies in understanding not only how fractal geometry relates to plasma physics but also how to apply the processes of fractals to improving the designs of existing fusion devices” (p. 275) and “the Fractal Reactor poses a number of far-reaching ‘fringe’ questions that lie outside the boundaries of the known. One series fringe question: Can we build fractal forms from the outside in, given that most fractal forms are built from the inside out? … A second important fringe question: How does the principle of self-similarity apply to patterns of plasmas? … A third fringe question: Is there an absolute minimum or maximum in terms of scale in which the Fractal Reactor can start the fusion process?” (emphasis added) (pp. 275-276). Siler establishes that a fusion reactor based on a fractal geometric approach is nothing more than fringe science. Fringe science refers to ideas whose attributes include being highly speculative or relying on premises already refuted. Fringe science theories are often advanced by person who have no traditional academic science background, or by researchers outside the mainstream discipline11.

Therefore, a skilled artisan would doubt the credibility of the asserted utility of the present invention because it purportedly operates with theory that contradicts known scientific literature. The Examiner can find no indication of any known nuclear reaction that can be induced via Applicant’s “AuT” and dimensional manipulation theory. Based on the above, there is neither an adequate description nor an enabling disclosure as to how one skilled in the art can induce any nuclear reactions through Applicant’s claimed method. 

Additionally, the disclosure does not establish that the present invention is capable of achieving the aforementioned unproven scientific concepts. It is important to note that scientific theories are not discovered, but rather developed through a process of observation, prediction, testing, and analysis12. Proposing or “discovering” a theory to explain incredible scientific findings proceeds contrary to what would be viewed as rigorous and believable science by the mainstream scientific community. Applicant relies on a preposterous “AuT” theory that is contradicted by scientific wisdom. The theory does not appear to be based on any objective evidence (i.e., observations). The remainder of the theory does not appear to have been tested in any matter; it is purely and wildly hypothetical in nature. Although the absence of a theorized mechanism for a new invention would not necessarily be viewed as a reason to question the invention’s credibility, proffering an unsupported theory would raise a red flag in the mind of a skilled artisan. Consequently, one of ordinary skill in the art would have cause to view the present invention as incredible.

The disclosure only provides theoretical calculations supporting the conclusion that the present invention is capable of nuclear fusion and produces energy. The specification lacks objective support for the reported energy production of the present invention.

A skilled artisan, therefore, would have cause to doubt the reported net exothermic fusion reaction. Remember that the purported effect of this invention is anomalous because the scientific literature does not support that nuclear fusion can occur in the present invention to produce a net energy gain. One of ordinary skill in the art would find the evidence offered in support of the credibility of the present invention to be insufficient because at least the following inquiries have not been adequately addressed:
Regarding experimentation: What experiments were conducted? What was the experimental set up? What analytic techniques were used? Was more than one analytic technique used to verify the results? Do the results of the different techniques agree with one another? Did all the experiments produce a positive result? If not, what explains the lack of positive results in the experiments? Where possible sources of error involved in the measurements and how was it accounted for? Where blank and control experiments run?
Regarding reproducibility: Did some experiments fail to produce positive results? How many times were positive results obtained for each iteration of changing experimental variables? Why have results not been published? Was statistical analysis conducted? Have other investigators skeptically reviewed and attempted to verify the results? Have other experts critiqued the experimentation and/or provided suggestions for additional measurement?

According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an Applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed towards a method for creating a fusion reaction not known to occur and the asserted utility does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. The instant disclosure would not lead a skilled artisan to conclude that fusion occurs.

The present disclosure is purely hypothetical and the theory by which the present invention purportedly operates is unproven. The specification is devoid of any experimental techniques used to test/verify the theory, positive and negative results obtained by the experiments and a detailed explanation of how the experimental results were interpreted. Consequently, it fails to provide a basis for a skilled artisan to understand the conclusion: pre-time and different dimensional aspects of the universe which can be manipulated to provide useful results for dimensional manipulation. Further, the specification does not describe the structure and conditions of the reactor required to enable one to carry out the claimed method. For example, the specification discloses “[t]he goal is to design the specific pressure, vacuums of ct1,2 and 3, temperatures, wave and photonic energies and other dimensional structures corresponding sufficiently close to resulting Helium to yield a verified exothermic result” (p. 13, [100]); however, no actual specific pressures, vacuums of ct1, 2, and 3, temperatures, wave and photonic energies, and other dimensional structures are actually disclosed.

Based on the above analysis, the Examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the Applicant for the claimed invention. The Examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.

Specification and Drawings
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the claimed invention. The present invention, a nuclear fusion device producing an enormous amount of energy gain through an entirely new fusion reaction, is predicted by the scientific literature to be incapable of achieving nuclear fusion and the present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). At a minimum, the specification does not provide any support for Applicant’s AuT and dimensional manipulation theory, fusion reaction, or energy production.

Moreover, the specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention. Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation. 
The nature of the invention: the claimed invention is directed towards a method of dimensional manipulation that would require a disclosure of exact parameters as well as objective proof that the present invention achieves a useful result in order to replicate such a method. MPEP 2164.05(a).
The state of the prior art: the effects claimed by Applicant have not been verified in the scientific literature, and are, in fact, incompatible with it. MPEP 2164.05(a).
The level of skill in the art: a skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if on was able to assembly anyone who has every demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b). 
The level of predictability in the art: neither the present disclosure, nor the scientific literature, has provided any predictable, reproducible, and meaningful empirical evidence demonstrating positive results. MPEP 2164.03.
The amount of direction provided by the invention: Applicant’s underlying explanation is speculative at best and the specification does not fill in the gaps that exist in the scientific literature. The disclosure does not suggest that the inventor or one of ordinary skill in the art would be able to use the claimed invention based on unproven and theoretical scientific concepts to achieve any meaningful result. MPEP 2164.03.
The existence of working examples: the specification does not disclose a working example of the claimed invention. That is, the purported positive results described in the specification cannot be construed to collectively define a working example. MPEP 2164.02.
The quantity of experimentation needed: a skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is infinite because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve a net energy gain with a new fusion reaction not to occur as a single reaction on earth. MPEP 2164.06.

35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are: “pre-time”, “pre-charge”, various “ct” states, “spew”, “fpix”.

The disclosure is further objected to because of the following informalities: the numbering of the paragraphs in the specification are inconsistent. For example, on page 26, the last paragraph number is [217]. However, the following paragraph (on page 27) is [01]. Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  Applicant proposes a whole new theory of nuclear fusion, but fails to provide any drawings of a system that could perform this method.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. Based on the analysis above, the disclosed invention is incapable of achieving the claimed dimensional manipulation method. The present invention is, therefore, not useful because one cannot use dimensional manipulation to sequentially control various exothermic reactions to produce an energy.

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible specific and substantial utility or a well-established utility. It is more likely than not that a skilled artisan would not consider credible the utility asserted by the application for the claimed invention. This conclusion is based on the analysis set forth above.

Claims 21-36 are rejected under 35 U.S.C. 112(a). Specifically, the claimed invention is not supported by either a credible specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make and use the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claims are generally unclear and incomprehensible rendering them indefinite. A representative list, for example, of the indefiniteness issues are as follows.

Claim 21 recites the limitation “components of those so designated including what has been called primary particles”. The term “primary particles” is not defined by the claim or the specification and one or ordinary skill in the art would not be reasonably apprised of what constitutes a “primary particle” in the context of “AuT”. The term is only recited once throughout the entire specification and is only used in reference to a “standard model”, but not with respect to “AuT” (p. 48, [36]). 

Claim 21 is further indefinite because it is unclear where one feature ends and another begins, highlighted by the lack of punctuation and conjunctions. For example, the claim recites “ct states defined as fractals derived from a set of iterated equations from the group consisting of,” but it is unclear what the iterated equations comprising the group are. Does “quantum change based on fuse length defined as the number of quantum changes equal to the fpix value for a ct state or matrix defined by the ct states within a fractal, fpix, 2^n, the Fibonacci series, compressed fractals resulting from compression defined as combinations of ct states, decompressed fractals resulting from the decompression defined as uncombined states, and compressed or decompressed fractals resulting from compression, decompression, according to the formula 2f(n)^(2^n)” refer to one iterated equations or multiple? 

Claim 21 is further indefinite because the claim recites “where f(n) is an equation derived from the same group of iterated equations”, but the claim does not appear to define what this equation is. What is the equation f(n) derived from the same group of iterated equations?

Claims 21 and 24 recite “higher ct states”. It is unclear compared to what feature/structure the “higher ct states” are higher. Similarly, in claims 25 and 30, it is unclear compared to what feature/structure the “lower ct states” are lower. 

Claims 21-24, 27-28, 30, 34, and 36 repeatedly refer to a “matrix”. It is unclear if the claims are all referring to a same matrix and if not, how many distinct matrices there are.
Claims 21-25, 27, 29-33, and 35-36 repeatedly refer to various “ct states”. It is unclear from the claims which recitations of “ct states” refer to the same “ct states” and which other recitations refer to other, different “ct states”. 

Claim 31 recites “treating further comprises time as the effect less compressed ct states than photon ct states”. This limitation is unclear. Is the claim intended to recite “effect-less”? 

The term “in proximity to” in claim 33 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The claims are replete with terms not defined by the claims or the specification and one or ordinary skill in the art would not be reasonably apprised of what constitutes these terms in the context of “AuT”. A representative list, for example, includes:

“ct states” (at least claim 21)
“fpix” (at least claim 21)
“ct state component” (at least claim 22)
“a single strand of ct1 states” (at least claim 24)
“odd and even information” (at least claim 24)
“hinge states” (at least claim 25)
“spew” (at least claim 25)
“pre-time” (at least claim 32)
The claims are further replete with terms having insufficient and/or unclear antecedent basis. A representative list, for example, includes:
“the components” (claim 21)
“the step” (claim 21)
“the fpix value” (claim 21)
“the decompression” (claim 21)
“the compression states” (claim 21)
“the net difference between compression and decompression” (claim 22)
“the exchange” (claim 22)
“the net folding and unfolding of a matrix” (claim 24)
“the movement of ct states” (claim 27)
“the effect” (claim 31)
“the ct state matrix” (claim 34)
“the net absorption and spew” (claim 35)

The Examiner notes that only a representative list of some of the claims with antecedent basis are noted above. The Applicant is advised to thoroughly review and amended all the necessary claims to correct the indefiniteness due to the lack of antecedent basis. See MPEP 2173.05€.

Note on Prior Art
It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JINNEY KIL whose telephone number is (571) 272-3191. The Examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://gmfpc.com/aut-details
        2   Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State
        University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        3 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        4 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        5 https://en.wikipedia.org/wiki/Magnetic_confinement_fusion
        6 https://en.wikipedia.org/wiki/Tokamak
        7 https://en.wikipedia.org/wiki/Stellarator
        8 https://en.wikipedia.org/wiki/Special_relativity
        9 https://www.livescience.com/16214-implications-faster-light-neutrinos.html
        10 Siler, T. Fractal Reactor: Re-Creating the Sun. Leonardo, [s. I.], v. 40, n. 3, p. 270-278, 2007. DOI 10.1162/leon.2007.40.3.270
        11 https://en.wikipedia.org/wiki/Fringe_science
        12 https://en.wikipedia.org/wiki/Scientific_method